Filed 1/3/14 P. v. Buchmiller CA3
                                           NOT TO BE PUBLISHED

                                                      COPY
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C073473

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF13772)

         v.

BRUCE DOYLE BUCHMILLER,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende).
         A complaint was filed alleging that defendant Bruce Doyle Buchmiller possessed
methamphetamine for sale (count 1; Health & Saf. Code, § 11378), possessed
methamphetamine (count 2; Health & Saf. Code, § 11377, subd. (a)), and possessed
controlled substance paraphernalia (count 3; Health & Saf. Code, § 11364, subd. (a)). It




                                                             1
was also alleged that defendant had served three prior prison terms. (Pen. Code, § 667.5,
subd. (b); undesignated section references are to the Penal Code.)
       Defendant subsequently entered a plea of no contest to count 1 in return for the
dismissal of the remaining counts and allegations and a stipulated three-year term to be
served in county jail. (§ 1170, subd. (h).) According to the parties’ statements at the
sentencing hearing on February 25, 2013, in West Sacramento, defendant was found in
possession of 1.7 grams of methamphetamine, a digital scale, a pay-owe sheet, and
packaging materials.
       The trial court thereafter sentenced defendant to the stipulated three-year county
jail term (the upper term on count 1). The court awarded defendant 45 days of
presentence custody credit (23 days of actual credit and 22 days of conduct credit). The
court imposed a $280 restitution fine (§ 1202.4, subd. (b)), a $40 court security fee
(§ 1465.8), and a $30 criminal conviction assessment (Gov. Code, § 70373). The court
also imposed a $280 suspended parole revocation restitution fine (§1202.45), but later
struck it after appellate counsel pointed out that this fine is unauthorized where a sentence
is to be served in county jail (§ 1170, subd. (h)).
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                               2
                                  DISPOSITION
     The judgment is affirmed.



                                                HULL   , J.



We concur:



     RAYE               , P. J.



     BLEASE             , J.




                                      3